981 F.2d 1253
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alton Lee WILSON, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Defendant-Appellee.
No. 91-1239.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 27, 1992Decided:  December 28, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-91-16-NN)
Alton Lee Wilson, Appellant Pro Se.
Michael Anson Rhine, Office of the United States Attorney, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Alton Lee Wilson appeals from the district court's order dismissing, pursuant to Fed.  R. Civ. P. 41(b),* Wilson's complaint under the Federal Tort Claims Act, 28 U.S.C. § 1346(b) (1988).


2
After careful review of the record in this case, including the transcript of the testimony at trial, we conclude that the district court's finding that Wilson's own negligence was the proximate cause of his injuries was not clearly erroneous.  Because liability under the Act is determined by state law, the court's finding precluded recovery by Wilson.   See Staton v. United States, 685 F.2d 117, 121 n.4 (4th Cir. 1982) (contributory negligence bars recovery under the Act under Virginia law).


3
Accordingly, the decision below is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 This case was decided under the version of rule 41(b) in effect prior to December 1, 1991